Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1967, which held that claimant willfully made false statements as to the cause of his separation from employment to obtain benefits for which a forfeiture of 20 effective days was imposed (Labor Law, § 594). The sole question before us is whether or not the record contains substantial evidence to support the board’s determination. The record reveals that claimant left his employment in the interest of protecting his health pursuant to general instructions from his physician. However, when he filed his claim for benefits he reported that he had lost his employment because of “ lack of work, no work.” Even though the claimant thereafter in an interview stated that he left for health reasons, in view of the misstatement in the initial application, the board was entitled to find a willful misstatement. The determination of whether a representation is willful depends on factual findings and is within the exclusive province of the board if supported by substantial evidence. We cannot say as a matter of law that the record contains no support for the decision rendered (see Matter of Vick [Catherwood], 12 A D 2d 120; Matter of Campbell [Catherwood], 23 A D 2d 515; Matter of Gold-wag [Catherwood], 28 A D 2d 761). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.